MARTEK BIOSCIENCES CORPORATION
AMENDED AND RESTATED
MANAGEMENT CASH BONUS INCENTIVE PLAN
April 25, 2002

        Section 1. Purpose. The purposes of this Amended and Restated Management
Cash Bonus Incentive Plan (the “Plan”) are to promote the interests of Martek
Biosciences Corporation and its subsidiaries (collectively, the “Corporation”)
by providing additional incentive and reward to key management employees of the
Corporation who contribute materially to the success of the Corporation’s
business and to aid the Corporation in attracting, retaining and motivating the
management personnel required for the Corporation’s continued growth.

        Section 2. Effective Date. Subject to approval of the Board of Directors
of Martek Biosciences Corporation (the “Board of Directors”), the Plan shall
become effective as of April 25, 2002 for the fiscal year ended October 31, 2002
and subsequent years.

        Section 3. Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
The Compensation Committee shall, subject to approval by the full Board of
Directors, establish the size of the total potential bonus pool (the “Potential
Bonus Pool”) and the percentage that the Potential Bonus Pool represents of the
total of the salaries of eligible management employees of the Corporation (the
“Potential Bonus Percentage”) for each fiscal year after Martek Biosciences
Corporation’s operating budget and corporate objectives are adopted by the full
Board of Directors. At the end of each fiscal year, the Compensation Committee
shall, subject to approval by the full Board of Directors, establish the size of
the total final bonus pool (the “Final Bonus Pool”) based upon the Compensation
Committee’s review of the performance of the Corporation for the just completed
fiscal year in relation to the initial budget and corporate objectives. The
Compensation Committee, working with the objectives and accomplishments of the
individual eligible management employees of the Corporation (the “Eligible
Employees”) and recommendations from the Chief Executive Officer of Martek
Biosciences Corporation (the “Chief Executive Officer”), shall then allocate the
Final Bonus Pool to the Eligible Employees. The amount of any award to any
employee shall, however, be in the sole discretion of the Compensation
Committee, but in no case shall the bonus allocated to any one Eligible Employee
exceed a percentage of that employee’s base salary (in effect on the day the
Potential Bonus Percentage is determined) which is equal to the Potential Bonus
Percentage.

        Section 4. Eligibility. Eligible Employees shall consist of those
management employees of the Corporation recommended by the Chief Executive
Officer and approved by the Compensation Committee and the full Board of
Directors. The selection of any employee for participation in the Plan shall not
give such participant any right to be retained in the employ of the Corporation
and the right and power of the Corporation to dismiss or discharge any
participant is specifically reserved. In its sole discretion, the Compensation
Committee may also make an award to the surviving spouse or the estate of a
deceased Eligible Employee who dies during the year for which an award is made.
No such participant or any person under or through that participant shall have
any right or interest, whether vested or otherwise, in the Plan or in any award
hereunder until an award has actually been paid in cash to such participant.

        Section 5. Awards. Cash bonus incentive awards for any fiscal year shall
be determined and paid during the first fiscal quarter of the subsequent fiscal
year, or as close to such time as is practicable. All awards under this Plan
shall be paid in cash. To receive an award under this Plan, an Eligible Employee
must be a full-time employee of the Corporation at the time such award is
actually paid unless an Eligible Employee terminated employment with the
Corporation due to normal retirement, early retirement with consent of the
Corporation, disability retirement or death (“Eligible Terminations”). In the
case of any Eligible Termination, the Compensation Committee shall, in its sole
discretion, be permitted to, but not be required to, make awards under the Plan
on a pro-rata basis, based on the percentage of the fiscal year the Eligible
Employee was employed by the Corporation.

        Section 6. Life Insurance and Other Employee Benefits. By acceptance of
any award under the Plan, an Eligible Employee agrees that it is special
incentive compensation and that it will not be taken into account in determining
the amount of any life insurance coverage available to such employee under any
group life insurance plan provided by the Corporation, nor shall such
compensation be taken into account in the determination of any other employee
benefits provided by the Corporation unless otherwise required by law.

        Section 7. Amendment, Suspension or Termination of the Plan. The Board
of Directors shall have the sole right and discretion to amend, suspend or
terminate the Plan.